On May 23, 2006, the defendant was sentenced to five (5) years in the Montana State Prison for violation of the conditions of a deferred sentence for the offense of Criminal Possession of Dangerous Drugs (Meth), a felony.
On November 2, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Paulette Ferguson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a commitment to the Department of Corrections for a term of five (5) years, with two (2) years suspended. The terms and conditions shall remain as originally imposed. The Defendant shall receive credit for time served.
Hon. Ted L. Mizner, District Court Judge.